On May 26 appellant filed his motion for a rehearing. On June 8, appellant filed herein his motion to withdraw his motion for a rehearing. The last motion is sworn to by the appellant in person and is signed by him and his attorneys.
The motion to withdraw appellant's motion for a rehearing is granted and the Clerk of this Court is hereby directed to issue mandate as the original opinion of affirmance in this case.
Motion granted.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.